Citation Nr: 0811864	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
condition.

2.  Entitlement to service connection for residuals of a cyst 
on the neck.

3.  Entitlement to service connection for a low back 
condition. 

4.  Entitlement to service connection for weakness of the 
legs.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 until 
September 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In the VA Form 9 the veteran submitted in July 2005, he 
requested a Travel Board hearing.  That hearing was scheduled 
for October 2007, at the Waco RO; however, the veteran failed 
to report for that hearing.  Because the veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn and the Board will continue with the appeal. See 
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The veteran is not shown to have any currently diagnosed 
bilateral eye disability other than a refractive disorder.  

2.  The veteran is not shown to have any residual injury or 
disease from the cyst of the neck noted during service.  

3.  A low back condition was not incurred in or aggravated by 
active military service.

4.  The veteran is not shown to have a currently diagnosed 
disability related to the weakness of the bilateral legs.




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
bilateral eye condition have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.9 (2007).

2.  The criteria for a grant of service connection for 
residuals of a cyst on the neck have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159,  3.303, 3.304 (2007).

3.  The criteria for a grant of service connection for a low 
back condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

4.  The criteria for a grant of service connection for 
weakness of the legs have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in August 2004 and March 2006 that 
fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, service personnel records, VA outpatient 
treatment records and reports of VA examinations.  
Additionally, the veteran presented testimony at an RO 
hearing in support of his claim.  

The Board notes the veteran was not afforded a VA examination 
of the legs.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Bilateral Eye Condition

The veteran seeks service connection for a bilateral eye 
condition.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and are not diseases or injuries within the meaning of 
applicable legislation. 38 C.F.R. § 3.303(c).  In the absence 
of a superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia and hyperopia, even if visual acuity decreased in 
service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9.  Accordingly, such a 
disorder cannot be service-connected, absent evidence of 
aggravation by a superimposed disease or injury. See Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

The veteran underwent a VA examination in May 2005 to assess 
the presence and severity of any current eye disability.  
After a review of the record and an examination of the 
veteran, the examiner concluded that there was hyperopia, 
easily corrected with glasses, and no evidence of a residual 
damage form the abrasion which he sustained in Guam.  In 
fact, the examiner stated unequivocally that there was no 
residual of any kind.  No other medical records reflect any 
other diagnosis of the eyes.  Therefore, the only diagnosed 
condition of the eyes is a refractive error which is not a 
disability for VA compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  

Under these circumstances, for the Board to conclude that the 
veteran has a bilateral eye disorder that had its origin 
during service would be speculation, and the law provides 
that service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the August 2004 
letter from the RO to him, but he has failed to do so. A 
claimant has a responsibility to present and support a claim 
for benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised in the letter 
of the need to submit medical evidence of a current disorder 
and a relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has a current eye disorder that is 
related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for a bilateral eye disorder 
is not established in the absence of competent medical 
evidence of a current disorder and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.

Residuals of a Cyst on the Neck

The veteran seeks service connection for residuals of a cyst 
on the neck.  Service medical records reflect the veteran had 
a node on the left posterior neck for which he underwent a 
needle aspiration in August 1993; this was negative for 
malignant cells.  Subsequent records demonstrate no residual 
disease from this procedure.  In fact, the veteran underwent 
a VA examination in May 2005 to assess whether there were any 
residual conditions.  The examiner concluded the cyst of the 
right neck resolved with treatment and upon examination there 
was no disability except for subjective pain at the site of 
the incisional drainage.  To the extent the examiner referred 
to the right neck, this appears to be an inadvertent 
typographical error as the examiner clearly indicated he 
reviewed the claims file and provided a detailed summary of 
the needle aspiration and subsequent laboratory results.  As 
noted above, the service records clearly described the node 
as being on the left posterior neck.  

The veteran, through his representative, argued he should be 
granted service connection for the scar.  However, in the 
present case, the May 2005 examination noted there was no 
scar at the site of the previous cyst.  Without evidence of a 
current scar, service connection for a superficial painful 
scar is not warranted.

To the extent that the veteran currently has or complains of 
pain at the site of the needle aspiration, it has not been 
linked to any diagnosed disorder.  In this respect, it is not 
a disorder for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

As noted above, a threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Under these circumstances, for the Board to conclude 
that the veteran has a residual disorder of the cyst of the 
neck that had its origin during service would be speculation, 
and the law provides that service connection may not be 
granted on a resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

While the veteran is clearly of the opinion that he has a 
current neck disorder that is related to service, as a 
layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, service connection for 
residuals of a cyst on the neck is not established in the 
absence of competent medical evidence of a current disorder 
and competent medical evidence demonstrating a relationship 
between a current disorder and service.

Low Back

The veteran has a current disability as reflected in the May 
2005 VA examination that concluded with a diagnosis of 
chronic lumbosacral strain.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records reflect one complaint of back pain on 
the September 1993 report of medical history in which the 
veteran reported a history of recurrent back pain.  He 
explained he had short periods of back pain after lifting 
weights and indicated the pain would spontaneously resolve.  
He denied numbness or weakness associated with this pain.  
Significantly, the September 1993 examination conducted in 
connection with the veteran's separation from service 
described the spine and other musculoskeletal system as 
normal.  

What is missing is competent medical evidence of a nexus 
linking the current back strain to the pain noted during 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
evidence for consideration consists of VA medical records, 
the reports of VA examinations and the veteran's testimony at 
an RO hearing.  After reviewing the evidence of record, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim, and therefore service 
connection is not warranted.

The veteran underwent a VA examination in May 2005.  The 
veteran complained of constant back pain, aggravated by 
walking, stairs, lifting and driving.  He indicated he 
treated with a brace and avoided exercise.  He denied 
treatment or diagnosis of a problem while in service or 
immediately after separation from service.  The concluding 
impression was chronic lumbosacral strain with moderate to 
severe symptoms, essentially normal examination and no 
objective disability.  The examiner reported in a June 2005 
addendum that it was less likely than not that the complaints 
of low back pain on military separation was an early 
manifestation of any current back disability found on the May 
2005 examination.  

The claims file was again reviewed in July 2007 to 
specifically assess whether any current back pain was related 
to any back symptoms reflected during service.  The examiner 
indicated the prior May 2005 examination concluded with an 
impression of chronic lumbosacral strain and x-rays were 
normal.  The examiner explained that the lumbosacral strain 
that the veteran now has is not a continuation or expression 
of the symptoms that he described in 1992.  He noted the 
veteran had reported there was no treatment in service or 
immediately after service.  Therefore, the examiner concluded 
the lumbosacral strain was not an expression of symptoms that 
previously existed in 1992.

The veteran also presented testimony at an RO hearing in 
January 2006.  During this hearing the veteran explained he 
first injured his back during physical training activities 
during the military.  He explained that when he left service, 
he was informed by the person in charge that if he had 
problems he would not get out the military and to just 
initial the forms.  The veteran explained the problems with 
his back did not start until about a year after his 
separation when he began having stiffness of the back.  

In sum, the two VA examinations found the pain in service was 
not related to the current lumbosacral strain.  While the 
veteran is competent to testify as to the symptoms he 
experienced, including the presence of stiffness or pain of 
the back, he is not competent to render an opinion as to the 
diagnosis or etiology of those symptoms. Barr v. Nicholson, 
21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Nor is service connection warranted based on continuity of 
symptomatology.  The first post service indication of 
treatment or a diagnosis for a back condition is the May 2005 
VA examination.  This gap in evidence of approximately 12 
years constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Given the medical evidence as outlined above, the 
preponderance of the evidence is against the veteran's claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



Weakness of the Legs

The veteran seeks service connection for weakness of the 
legs.  During the January 2006 RO hearing the veteran 
explained the condition was an intermittent soreness and 
weakness of the legs.  The veteran indicated he believed it 
could be related to the biopsy of his neck.  However, none of 
the medical evidence of record reflects any diagnosed 
condition related to the symptoms of soreness and weakness of 
the legs.  Therefore, the soreness and weakness of the legs 
is not a disorder for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

While the veteran is competent to report the symptom of 
weakness and soreness of the legs, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for weakness of the legs is 
not established in the absence of competent medical evidence 
of a current disability and competent medical evidence 
demonstrating a relationship between a current disability and 
service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his conditions are related to military service.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for a bilateral eye condition is denied.

Service connection for residuals of a cyst on the neck is 
denied.

Service connection for a low back condition is denied.

Service connection for weakness of the legs is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


